DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 05 April 2022.
Claims 1, 7, 13 and 17 have been amended.
Claims 5-6, 11-12, 16 and 20 remain cancelled.
Claims 1-4, 7-10, 13-15 and 17-19 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 05 April 2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. §112(b)
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections Under 35 U.S.C. §101
To the extent to which applicant emphasizes the computer components present in the Claims (i.e. the IoT device, the companion application, the display screen, and the server computer), these elements amount to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Applicant argues that the invention solves the technological problem of how to permit a consumer to easily, efficiently and securely utilize his or her mobile device to provision a payment account contained within a wallet application to an IoT device (such as a wearable health monitoring device) via use of a companion application UI of a companion application that is associated with that IoT device. Examiner respectfully disagrees. If you strip away all the computer components, all you are left with is transmitting, receiving and associating payment account credentials and companion tokens (i.e. the recited judicial exception). The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)

Drawing attention to the emphasized section, improvements in the judicial exception itself (e.g. a recited fundamental economic concept) is not an improvement in technology. In the current case, regardless of whether or not applicant’s invention improves account provisioning processes via improved convenience to the user (by forgoing authentication), improving a method, algorithm, or process account provisioning absent of any technological modification, would be an improvement to the business process account management (e.g. via improvement of efficiency/convenience of account management), but does not improve computers or technology.
Step 2A Prong 1
Applicant points out that many elements of claim 1 were not analyzed under Step 2A Prong 1. This is incorrect. Step 2A prong 1 requires examiners to evaluate whether a claim recites a judicial exception as the applicant cited. The elements which examiner identified are those which describe the noted abstract idea which means that the claim recites an abstract idea. “The mere inclusion of a judicial exception in a claim such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in Section I of the PEG) means that the claim “recites” a judicial exception.” See October Update at page 10. “There is no requirement for the examiner to provide further support, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), for the conclusion that a claim recites a judicial exception.” See October 2019 Update at page 16. The omitted elements are elements in addition to the abstract idea (i.e. they are not abstract) which require further analysis under Step 2A Prong 2 in order to determine if they cause the recited abstract idea to be integrated into a practical application. See October 2019 Update at page 16. The omitted elements were later enumerated under Step 2A Prong 2 as additional elements. See prior Office Action at bottom of page 17 – page 21. All the elements of the independent claims were analyzed.
Examiner notes the above discussion additionally answers applicant’s second point regarding what the claim does and does not describe. “The mere inclusion of a judicial exception in a claim such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in Section I of the PEG) means that the claim “recites” a judicial exception.” See October Update at page 10. The claims recite a judicial exception under Step 2A Prong 1.
Applicant then argues that the claimed process is necessarily rooted in an electronic environment embodied by hardware components and proceeds to emphasize the computer components of the claimed limitations. Examiner respectfully disagrees. These recited computer components are recited at a high level of generality (as generic Internet of Things devices and generic computing components) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. See MPEP 2106.05(f). If all the generic computer components are stripped away, you are left with the abstract idea of linking (or associating) payment credentials to one or more sources using credentials and identification information stored in a second source. Therefore the claims recite an abstract idea under Step 2A Prong 1.
Step 2A Prong 2
Examiner first notes that whether or not applicant’s invention is novel is irrelevant to the eligibility analysis. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See MPEP § 2106.05(I) Furthermore, tests for whether an element is conventional under Step 2B only applies to the additional elements recited and not to the abstract idea present within the claims. Improvement of technology by virtue of novelty is not a test of eligibility.
Applicant argues (See page 17 of the remarks) that the claims as amended solves the technical problem of how to permit a user to easily, efficiently and securely utilize his/her mobile device to provision a tokenized payment account to an IoT device, which problem existed in the prior state of the art. Examiner respectfully disagrees with this characterization. Examiner notes that in order to be a practical application, a technical problem must be solved by a technical improvement (See MPEP §2106.05(a) “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”) Linking accounts is a business solution, not a technical solution. Merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP 2106.05(f). Simple convenience is not a technical solution but is an improvement to the efficiency of the recited abstract idea and mere convenience is not a technical problem.
Step 2B
Applicant argues that the pending claims include limitations other than what is well-understood, routine, and conventional in the field. The computer components are either not described in further detail within the application’s specification beyond what would be generic computer structure or are admitted by applicant’s own admission that the components are generic computer components. Furthermore, the claim element(s) in combination  do not add anything that is not already pre-sent when the steps are considered separately. The additional elements represent what is well-understood, routine and conventional in the field.
Applicant argues that the claims overcome the prior art and strengthens the conclusion that the steps are not well-understood, routine, and conventional. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See MPEP § 2106.05(I) Furthermore, tests for whether an element is conventional under Step 2B only applies to the additional elements recited and not to the abstract idea present within the claims. Improvement of technology by virtue of novelty is not a test of eligibility. The claims are not patent-eligible.
Claim Rejections Under 35 U.S.C. §103
Applicant states that Claim 1 is representative, however, claims 13 and 17 as amended use different phrasing than Claims 1 and 7 in that they do not contain some of the specific ordering recited from Claims 1 and 7. Applicant’s arguments are persuasive for independent Claims 1 and 7 but not for independent Claims 13 and 17. As such applicant’s arguments regarding the particular ordering recited “displaying, in response to the selection of the option to obtain payment card credentials…” which the majority of applicant’s arguments are based on are moot as that phrasing is not recited in Claims 13 and 17. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner recommends applicant amend claims 13 and 17 to use similar phrasing in order to overcome the instant rejection.
Applicant further appears to argue that the “other types of payment device” disclosed in paragraph [0039] of Brockmann are used to enter into a transaction rather than what is claimed. Examiner respectfully disagrees. As is previously cited, Brockman additionally discloses that other entities that may share or may have credentials pushed to their respect wallets (i.e. companion applications). “In another aspect, shared entity 912 may reflect the payment credentials received from one or more entities or indirect users (for example, payment credentials owned by other entities or indirect users shared with or pushed to one or more of the user's wallets).” See at least paragraph [0115]. Additionally Brockmann discloses “For example, if the user modifies a particular payment credential, resident on an auxiliary device via the integrated interface of a primary user device, the system automatically updates the information on the auxiliary device so that the changes are reflected, in real time, when the user initiates a purchase with the auxiliary device. Continuing with the example, the system may also update the payment credential information in entity databases and user devices (of both the user and indirect users) of entities and users that are either associated with the payment credential or that the payment credential has been shared with. In some embodiments the updating of payment credential information is automatic while in other embodiments it is done in response to a request from a user.” See at least paragraph [0120]. Paragraph [0039] is used to show that these entities may include other IoT devices. Accordingly, Brockmann does disclose the claimed elements.

Claim Interpretation
Examiner notes that the phrase “companion application” in the context of this invention may include any software associated with a third party as is consistent with page 4, lines 6-10 of the specification. Furthermore, associating the token with this application is functionally equivalent to storing the token in a sub-wallet or secondary wallet (or the like) associated with that software or third party.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-4, 7-10, 13-15 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites two systems and two methods for pushing/pulling payment tokens to/from wallet applications and companion application wallets. These are machines and processes which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and similar versions are found in claims 1, 7, 13 and 17
Claims 1 and 7:
“transmitting,…,payment account credentials of the selected payment card account;”
“receiving,…,a companion token representing a digitization of the selected payment card account”
“associating,…,the companion token with the companion application associated with the IoT device.”
“transmitting,…to the IoT device associated with the companion application, the companion token;”
Claims 13 and 17
“transmitting, in response to receiving the selection of the payment card account…,payment account credentials of the selected payment card account;” 
“receiving,…,a companion token representing a digitization of the selected payment card account”
“associating,…,the companion token with the companion application”
“transmitting,…,the companion token enabling the consumer to utilize the IoT device to conduct transactions”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “a consumer mobile device”, “consumer device”, “wallet server computer”, “issuer financial institution computer”, “tokenization provider computer”, “a memory”, “an input component”, “a display screen”, or “a commerce platform computer” nothing in the claims’ elements precludes the steps from practically reciting commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim encompasses marketing or sales activities or behaviors or could reasonably encompass agreements in the form of contracts. A marketing or sales activity is performed when passing and registering account token information between sources. An agreement in the form of a contract is formed when the user agrees to use a payment token in place of their normal account information registers that information in association with a service/entity. If a claim limitations, under their broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claims 2-3, 6, 8-9, 12, 14-16 and 18-20 are directed to the following:
Claims 2, 8, 14 and 18:
“authenticating,…,the user”
Claims 3, 9, 15 and 19:
“determining,…,that the authentication data input by the user is incorrect”
“terminating,…,the device token association process.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal interactions such as marketing or sales activities or behaviors or agreements in the form of contracts. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas
Dependent claims 4 and 10 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claims 4 and 10:
“…wherein the companion application user interface further comprises an option to manually enter payment card credentials”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claims 1 and 7:
“receiving,…,an instruction by a user to launch a companion application…”
“launching,… in response to receiving the instruction to launch, the companion application”
“displaying,…after launching the companion application, a companion application user interface comprising one of user data or a list of available merchants and devices, and further comprising an option to obtain payment card credentials from at least one wallet application of the user for association with the IoT device;”
“receiving,…,selection of the option to obtain the payment card credentials by the user from the companion application UI;”
“displaying, in response to the selection of the option to obtain payment card credentials…,a selection screen comprising one of  an icon identifying the IoT device or an icon identifying the companion application and a list of payment card accounts associated with the wallet application…;”
“receiving,…,a selection of a payment card account by the user from the selection screen;”
“…by a mobile device processor of a consumer’s mobile device from an input component…”
“…a display screen…”
“…a wallet server computer…”
“…an Internet of Things (IoT) device…”
“displaying,…,a confirmation message indicating that the companion token has been loaded to the IoT device.”
Claims 13 and 17:
“receiving,…,an instruction by a user to launch a wallet application;”
“launching,…,the companion application”
“displaying, after launching the wallet application…,a wallet application user interface comprising a list of available companion applications associated with a plurality of merchants and a list of Internet of Things (IoT) devices;”
“receiving,…,selection by the user of a companion application;”
“displaying,…,a list of available payment card accounts of the wallet application for selection by the user to associate with the companion application;”
“receiving,…,a selection of at least one payment card account by the user from the selection screen;”
“…by a mobile device processor of a consumer’s mobile device from an input component…”
“…a display screen…”
“…a wallet server computer…”
“displaying,…,a confirmation message indicating that the companion token has been loaded to the IoT device.”
Claims 7 and 17:
“a consumer mobile device comprising a mobile device processor operably connected to a memory, an input component, and a display screen;”
“at least one Internet of Things (IoT) device operable for communications with the consumer mobile device;”
“a wallet server computer operably connected to the consumer mobile device;”
“an issuer financial institution computer operably connected to the wallet server computer;”
“a tokenization provider computer operably connected to the issuer FI computer;”
“a commerce platform computer operably connected to the wallet server computer and to the tokenization provider computer;”
“…the memory of the consumer mobile device comprises instruction configured to cause the mobile device processor to…”
The computer components (companion application, wallet application, consumer mobile device, IoT device, mobile device processor, input component, display screen, wallet server computer, issuer financial institution computer, tokenization provider computer, commerce platform computer and memory) are recited at a high level of generality (i.e. as generic software applications, generic devices, generic processors, generic input components, generic display screens, generic computing platforms and generic memory) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving, launching, and displaying steps are recited at a high-level of generality (i.e., as generally receiving, generally launching, and generally displaying) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claims 2-3, 8-9, 14-15 and 18-19 contain the following additional elements:
Claims 2, 8, 14 and 18:
“displaying,…,a prompt for the user to provide authentication data;”
“receiving,…,authentication data from the user;”
Claims 3, 9, 15 and 19:
“displaying,…,a prompt for the user to provide authentication data;”
“receiving,…,input of authentication data from the user;”
The displaying and receiving elements are recited at a high level of generality (i.e., as simply displaying and simply receiving) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The computer components (consumer device and companion application) are recited at a high level of generality (i.e. as a generic consumer device and generic software application) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The various system computers, server computer systems, IoT devices (both mobile and otherwise), input component, and display screen mentioned above are not described in further detail within the applicant’s specification beyond what would be generic computer structure. Therefore examiner must interpret these elements as generic computer components.
The memory mentioned above are disclosed in applicant’s specification (See page 17, lines 1-2). The component is described as any generic “program memory devices and/or working memory and/or secure storage devices, and the like”. Therefore by applicant’s own admission the components are generic computer components.
The processor mentioned above are disclosed in applicant’s specification as customized (See page 16, lines 22-26 of the specification) or specially designed (id at page 17, lines 15-19. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. If the applicant asserts that the claim recites significantly more because the generic computer is 'specially programmed' or is a 'particular machine' the examiner should look at whether the added elements provide significantly more than the judicial exception. See MPEP § 2106.05(b).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for transmitting data to the consumer device and launching the companion UI) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for receiving/transmitting/displaying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmann et al. (US 2017/0068952 A1 hereinafter Brockmann).

Claim 13
A method for provisioning payment card credentials to one of an Internet of Things (IoT) device or a merchant using a companion application, comprising:
receiving, by a mobile device processor of a consumer's mobile device from an input component, an instruction by a user to launch a wallet application; (Brockmann discloses the user initiating presentation of an integrated digital wallet management interface. See at least paragraph [0079] and Fig. 6. Brockmann discloses launching a wallet application. See at least paragraphs [0079]-[0080]. Brockmann discloses displaying a payment credential interface. See at least paragraph [0110] and Fig. 9.)
launching, by the mobile device processor, the wallet application; (Brockmann discloses launching a wallet application. See at least paragraphs [0079]-[0080]. Brockmann discloses other entities that may share or may have credentials pushed to their respect wallets (i.e. companion applications). See at least paragraph [0115].)
displaying, after launching the wallet application by the mobile device processor on a display screen, a wallet application user interface (UI) comprising a list of available companion applications associated with a plurality of merchants and a list of Internet of Things (IoT) devices; (Brockmann discloses determining and displaying one or more wallets associated with the each of the one or more payment credentials (i.e. companion application wallets) and displaying the associated entities. See at least paragraph [0112] and Fig. 9. Examiner notes this necessarily occurs after launching the wallet application. Brockmann discloses the system interface comprising a dashboard menu capable of receiving user input directed to a display of payment credentials and sorted based on one or more characteristics of the payment credentials and creating a new dashboard for display based on the received criteria. See at least paragraph [0117]. Brockmann discloses other entities that may share or may have credentials pushed to them. See at least paragraph [0115]. Brockmann discloses other types of payment devices such as watch, glasses, etc. See at least paragraph [0039]. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].)
receiving, by the mobile device processor via the input component, selection by the user of a companion application from the wallet application UI; (Brockmann discloses determining and displaying one or more wallets associated with the each of the one or more payment credentials (i.e. companion application wallets) and displaying the associated entities. See at least paragraph [0112] and Fig. 9. Brockmann discloses the system interface comprising a dashboard menu capable of receiving user input directed to a display of payment credentials and sorted based on one or more characteristics of the payment credentials and creating a new dashboard for display based on the received criteria. See at least paragraph [0117]. Brockmann disclose setting up the token for one or more digital wallets stored on the payment device that are associated with a particular merchant and particular wallet. See at least paragraphs [0051] and [0112]. Brockmann discloses other entities that may share or may have credentials pushed to them. See at least paragraph [0115]. Brockmann discloses other types of payment devices such as watch, glasses, etc. See at least paragraph [0039]. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].)
displaying, by the mobile device processor on the display screen, a selection screen comprising an icon identifying the selected companion application and a list of available payment card accounts of the wallet application; (Brockmann discloses displaying a list of payment credentials available for selection. See at least paragraphs [0111], [0117] and Fig. 9. Brockmann discloses other entities that may share or may have credentials pushed to them. See at least paragraph [0115]. Brockmann discloses other types of payment devices such as watch, glasses, etc. See at least paragraph [0039]. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].)
receiving, by the mobile device processor via the input component, a selection of a payment card account by the user from the selection screen; (Brockmann discloses selection of one or more tokens for the digital wallet associated with the merchant and the secondary wallet. See at least paragraphs [0051] and [0112]. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].)
transmitting, in response to receiving the selection of the payment card account by the mobile device processor to a wallet server computer in response to the selection, payment account credentials of the payment card account; (Brockmann discloses the user generating a token request. See at least paragraph [0041]. Brockmann discloses the user inputting their payment credential. See at least paragraph [0113]. Examiner notes this request is necessarily transmitted to the token service in order to proceed to the generating of the tokens for storage into the user’s payment device. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114]. Brockmann discloses the system may update the payment credential information in entity databases and user devices in response to user toggle and interface components. See at least paragraph [0120].)
receiving, by the mobile device processor from the wallet server computer, a companion token representing a digitization of the payment card account; and (Brockman discloses a tokenization service providing a token to the user. See at least paragraph [0041]. Brockmann discloses storing the tokens in the user’s payment device. See at least paragraph [0051].)
associating, by the mobile device processor, the companion token with the companion application; (Brockmann discloses the token or digital wallet may be associated with a payment application that can be used regardless the device being used to enter into the transaction over the internet. See at least paragraph [0039]. Brockmann discloses associating the token with the wallet that is associating with the merchant or shared entity. See at least paragraphs [0051] and [0115]. Brockmann discloses other entities that may share or may have credentials pushed to them. See at least paragraph [0115]. Brockmann discloses other types of payment devices such as watch, glasses, etc. See at least paragraph [0039].)
transmitting, by the mobile device processor to one of the merchant or the IoT device associated with the companion application, the companion token; and (Brockmann discloses the system performing a transfer function of the payment credentials and adding payment credentials and tokens through the interface. See at least paragraphs [0119]-[0121]. Brockmann discloses selection screens and wallet interfaces may embody icons that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].)
displaying, by the mobile device processor on the display screen, a confirmation message indicating that the companion token has been loaded to one of the merchant or the IoT device. (Brockmann discloses “In some embodiments, when a payment credential is “associated with” a digital wallet, the payment credential is shown by the interface, to be connected with the digital wallet for use as a payment credential with the digital wallet.” See at least paragraph [0083].)

Although Brockmann does disclose a companion UI and a wallet management interface including payment account labels and indications of storage locations and associated entities, they might not explicitly disclose the particular selection screen recited by the claims. Brockmann does disclose selection screens and wallet interfaces may embody icons and various arrangements that represent aspects such as a stored location of the wallets and account tokens. See at least paragraphs [0079]-[0084] and [0113]-[0114].
It would be obvious to embody the UI as a selection of icons identifying the IoT device and a list of payment card accounts associated with the wallet application because Brockmann does teach that each of these elements may be embodied as icons (See at least paragraphs [0079]-[0084] and [0113]-[0114]) and to do so would be merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14
The method of claim 13, further comprising, prior to displaying the list of payment card accounts associated with the wallet application: 
displaying, by the mobile device processor on the display screen, a prompt for the user to provide authentication data; (Brockmann discloses accessing the digital wallet management interface by user authentications. See at least paragraphs [0012] and [0081].)
receiving, by the mobile device processor via the input component, authentication data from the user; and (Brockmann discloses receiving user authentication credentials. See at least paragraph [0081].)
authenticating, by the mobile device processor, the user. (Brockmann discloses authenticating the user. See at least paragraph [0081].)

Claim 17
A system for associating payment card credentials with a companion application, comprising: 
a consumer mobile device comprising a mobile device processor operably connected to a memory, an input component, and a display screen; (Brockmann discloses a mobile device with display, processor and memory. See at least paragraph [0003].)
at least one Internet of Things (IoT) device operable for communications with the consumer mobile device; (Brockmann discloses other entities that may share or may have credentials pushed to them. See at least paragraph [0115]. Brockmann discloses other types of payment devices such as watch, glasses, etc. See at least paragraph [0039].)
a wallet server computer operably connected to the consumer mobile device; (Brockmann discloses tokenization service communicably coupled to token and account database (i.e. wallet server computer) and the consumer mobile device. See at least Fig. 1.)
an issuer financial institution computer operably connected to the wallet server computer; (Brockmann discloses an issuing financial institution computer. See at least Fig. 3.)
a tokenization provider computer operably connected to the issuer FI computer; and (Brockmann discloses a tokenization service computer communicably coupled to the FI computer. See at least paragraph [0041] and Fig. 1.)
a commerce platform computer operably connected to the wallet server computer and to the tokenization provider computer; (Brockmann discloses payment association networks connected to the wallet server computer and tokenization provider computer (i.e. commerce platform computers). See at least Fig. 1.)
wherein the memory of the consumer mobile device comprises instructions configured to cause the mobile device processor to:
	The remainder of claim 17 is substantially similar to claim 13 and is rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to claim 2 (see above) and is therefore rejected using similar reasoning.


Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmann et al. (US 2017/0068952 A1 hereinafter Brockmann further in view of Salama et al. (US 2020/0082386 A1 hereinafter Salama).


Claim 15
The method of claim 13, further comprising, prior to displaying the list of payment card accounts associated with the wallet application: 
displaying, by the mobile device processor on the display screen, a prompt for the user to provide authentication data; (Brockmann discloses accessing the digital wallet management interface by user authentications. See at least paragraphs [0012] and [0081].)
receiving, by the mobile device processor via the input component, input of authentication data from the user; (Brockmann discloses receiving user authentication credentials. See at least paragraph [0081].)
determining, by the mobile device processor, that the authentication data input by the user is incorrect; and (Brockmann discloses authenticating the user. See at least paragraph [0081]. See the combination below for determining if the authentication data is incorrect.)
terminating, by the mobile device processor, the device token association process. (See the combination below for determining if the authentication data is incorrect.)

Although Brockmann does disclose authenticating the user to access and move payment credentials, they might not explicitly disclose determining if the authentication is incorrect and terminating the token association process. Salama teaches the client device comparing authentication credentials against stored information and failing to authenticate the user. See at least paragraph [0089]. Salama teaches their process presenting an error message and providing a link to reset their authentication credential (i.e. terminating the authentication process). See at least paragraph [0089].
It would be obvious to combine terminating the process in response to a failed authentication because combining the authentication procedure from Salama with the wallet management system of Brockmann is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19
Claim 19 is substantially similar to claim 15 and is therefore rejected using similar reasoning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyman et al. (US 2013/0110658 A1) discloses generating payment tokens to be stored in mobile wallets associated with sponsor applications.
Ortiz et al. (US 11,210,648 B2) discloses transfer of pre-funded tokens between devices.
Dunne (EP 3293686 A1) discloses provisioning of payer tokens from one payer device to another.
Manjumder et al. (“Pay-Cloak: A Biometric Back Cover for Smartphones: Facilitating secure contactless payments and identity virtualization at low cost to end users”) discloses a mobile wallet system that allows account provisioning and payment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691